DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to claims filed on 12/29/20.  Claims 1-16 are currently pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 4, 6-9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford 2012/0035735.
Sanford discloses a tibial component having a tibial plate 102a and tibial insert 104a.  The tibial plate has a stem 60a and anterior abutment 126/128a and posterior abutments 138/140a (Fig. 1).  The tibial plate includes promontory 146a, and a central anterior cutout (Fig. 1).  The tibial insert has a posterior cutout 160a and a shape that matches the promontory of the tibial plate (Fig. 1).  There is a snap-fit connection between the tibial insert and the tibial plate (paragraph 108, 116) (Claims 1, 2). Flexible tabs 134/136a lock by snap fitting into anterior cutouts (paragraphs 116, 118) (Claim 3).  The posterior face of the anterior abutment vertical and the lateral/medial sides are angled (Fig. 6) (Claim 4).  The promontory has vertical ribs 156a, 158a that project from the sides (Fig. 1) (Claim 6). The tibial insert has corresponding vertical grooves that match the ribs (Fig. 1) (Claim 7).  The promontory is bounded by walls that meet forming a summit and has an elongated shape forming a truncated cone, wherein the greatest dimension is in the anterior-posterior direction (Fig. 1) (Claims 8-12, 14).  Also, the promontory is solid and does not contain a hole (Fig. 1) (Claim 13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanford 2012/0035735.
Sanford teaches the invention as claimed and as discussed above.  Sanford also teaches the tibial insert having an anterior cut-out with posterior face 130 and open to the anterior side and underneath (Fig. 1).  However, Sanford does not explicitly teach angled medial / lateral section, only a continuous curve and a matching curved abutment on the plate.  The Examiner interpret this as a matter of design choice, since the angled sides  are not disclosed to be essential for the function of the invention over a continuous curved anterior cut-out. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774